Order entered October 10, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00830-CR

                           JOSE ANGEL GONZALEZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 380-81581-08

                                          ORDER
       We GRANT Official Court Reporter Charon Evans’s October 8, 2014 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due on or before

November 21, 2014.

       The clerk’s record has not been filed and is now overdue. We ORDER the Collin

County District Clerk to file the clerk’s record within THIRTY DAYS of the date of this order.

       We DIRECT the Clerk of the Court to transmit a copy of this order, by electronic

transmission, to Charon Evans and to the Collin County District Clerk.

                                                     /s/   LANA MYERS
                                                           JUSTICE